EXHIBIT 10.01

 

ELEVENTH AMENDMENT LOAN AGREEMENT

 

THIS ELEVENTH AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of August 26, 2020 (the "Effective Date"), by and between EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), and MIDFIRST Bank,
a federally charted savings association ("Lender").

 

Background Recitals

 

A.                 Borrower and Lender are parties to that certain Loan
Agreement dated as of December 1, 2015, as amended by that certain First
Amendment to Loan Agreement dated as of March 10, 2016, as amended by that
certain Second Amendment to Loan Agreement dated as of June 15, 2016, as further
amended by that certain Third Amendment to Loan Agreement dated as of June 28,
2016, as further amended by that certain Fourth Amendment to Loan Agreement
dated as of February 7, 2017, as further amended by that certain Fifth Amendment
to Loan Agreement dated as of June 15, 2017, as further amended by that certain
Sixth Amendment to Loan Agreement dated as of September 1, 2017, as further
amended by that certain Seventh Amendment to Loan Agreement dated as of February
15, 2018, as further amended by that certain Eighth Amendment to Loan Agreement
dated as of June 15, 2018, and as further amended by that certain Ninth
Amendment to Loan Agreement dated as of February 7, 2019, and as further amended
by that certain Tenth Amendment to Loan Agreement dated as of August 15, 2019
(as amended, the "Loan Agreement"). Unless the context otherwise requires,
capitalized terms used in this Amendment and not otherwise defined herein have
the respective meanings assigned to them in the Loan Agreement.

 

B.                  Borrower has requested that Lender (i) extend the
Termination Date until August 15, 2021, (ii) agree to certain other changes in
the Loan Agreement, and Lender has agreed to such requests, but only upon the
terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:

 

1.                   DECREASE and EXTENSION OF REVOLVING LOAN.

 

1.1.           Maximum Revolving Principal Amount. Subject to the terms and
conditions set forth in this Amendment, Lender hereby agrees to decrease the
Maximum Revolving Principal Amount from $15,000,000 to $10,000,000. Accordingly,
the definition of Maximum Revolving Principal Amount appearing in Exhibit A of
the Loan Agreement is hereby amended in its entirety to read as follows:

 

"Maximum Revolving Principal Amount" means $10,000,000.00, or if the Termination
Date has occurred (and has not been extended by Lender in writing in its sole
discretion), $0.

 

1.2.           Extension of Termination Date. The Termination Date is hereby
extended from August 26, 2020, to August 15, 2021. Accordingly, the definition
of Termination Date appearing in Exhibit A of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

"Termination Date" means August 15, 2021, or as may be extended by Lender in
writing from time to time in Lender's sole discretion.

 

1.3.           Replacement Revolving Note. Borrower shall make, execute and
deliver a replacement Promissory Note (Revolving Loan) in the form of Exhibit A
attached hereto (the "Replacement Revolving Note") payable to Lender in the
principal amount of $10,000,000. From and after the Effective Date, all
references in the Loan Agreement or any other Loan Documents to the Promissory
Note evidencing the Revolving Loan or the Revolving Note shall be deemed
references to the Replacement Revolving Note, together with any and all
renewals, extensions or replacements thereof, amendments or modifications
thereto or substitutions therefor.

 



 

 

 

2.                   INTEREST RATE. The definitions of "LIBO Rate" and "Prime
Rate" appearing in Exhibit A of the Loan Agreement are hereby amended in its
entirety to read as follows:

 

"LIBO Rate" means the lesser of (i) the Maximum Rate, and (ii) the rate per
annum equal to the sum of (a) the quotient of the LIBOR Index for Interest
Period in question divided by (1 minus the Reserve Requirement), and (b) 2.75%.
Notwithstanding the foregoing, the LIBO Rate shall never be less than 2.75%.

 

"Prime Rate" means, for any day, the lesser of (i) the prime rate as published
in The Wall Street Journal's "Money Rates" table for that day plus 2.15%, and
(ii) the Maximum Rate. If multiple prime rates are quoted in the "Money Rates"
table, then the highest quoted prime rate will be the Prime Rate. If the Prime
Rate is no longer published in The Wall Street Journal, then Lender will choose
a substitute index rate for calculating the Prime Rate and promptly notify
Borrower of the new index rate. The Prime Rate may not be the lowest rate of
interest that Lender charges. The Prime Rate will fluctuate with each change
reported by The Wall Street Journal (or as determined by Lender if no longer
published by The Wall Street Journal) as of the day of any reported change.
Notwithstanding the foregoing, the Prime Rate shall never be less than 2.75%.

 

3.                   CONDITIONS TO EFFECTIVENESS. This Amendment will be
effective as of the Effective Date, but subject to satisfaction of each of the
following conditions precedent:

 

3.1.              Execution of Amendment Documents. The following documents
(collectively, the "Amendment Documents") shall have been executed by the
applicable parties and delivered to Lender, each in form and substance
satisfactory to Lender:

 

(a)        this Amendment; and

 

(b)        the Replacement Revolving Note.

 

3.2.              Legal Matters. All legal matters incident to this Amendment
shall be satisfactory to Lender and its counsel.

 

4.                   REPRESENTATIONS AND WARRANTIES.

 

4.1.            Reaffirmation. Borrower confirms that all representations and
warranties made by it in the Loan Agreement and the other Loan Documents are,
and as of the Effective Date will be, true and correct in all material respects,
and all of such representations and warranties are hereby remade and restated as
of the Effective Date and shall survive the execution and delivery of this
Amendment.

 

4.2.            Additional Representations and Warranties.

 

4.2.1.        Power; Transactional Authority; Enforceability. Borrower has the
requisite power and authority to execute, deliver and carry out the terms and
provisions of this Amendment, and has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. Borrower has duly
executed and delivered this Amendment. This Amendment constitutes Borrower's
legal, valid and binding obligations, enforceable in accordance with the terms
of the Loan Documents, as amended by this Amendment, subject to (i) the effect
of any Applicable Bankruptcy Law, or (ii) general principles of equity.

 



 

 

 

4.2.2.        No Violation; No Consent. Borrower's execution, delivery and
performance of this Amendment, and compliance with the terms and provisions of
the Loan Documents, as amended by this Amendment, will not (i) contravene any
Applicable Law, (ii) conflict or be inconsistent with or result in any breach of
any term, covenant, condition or provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the Property or Borrower's other assets pursuant to the
terms of any indenture, mortgage, deed of trust, agreement or other instrument
to which Borrower is a party or by which Borrower or any of the Property or
Borrower's other assets is bound or may be subject, or (iii) violate any term of
Borrower's certificate of incorporation or other documents and agreements
governing Borrower's existence, management or operation. Borrower is not
required to obtain the consent of any other party, including any Governmental
Authority, in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents, as amended by this Amendment.

 

4.2.3.        Financial Matters. Each Borrower Party financial statement
previously delivered to Lender was prepared in accordance with GAAP and
completely, correctly and fairly present the financial condition and the results
of operations of each Borrower Party on the date and for the period covered by
the financial statements. All other reports, statements and other data that any
Borrower Party furnished to Lender in connection with the Loan are true and
correct in all material respects and do not omit any fact or circumstance
necessary to ensure that the statements are not misleading. Each Borrower Party
(i) is solvent, (ii) is not bankrupt, and (iii) has no outstanding liens, suits,
garnishments, bankruptcies or court actions which may render such Borrower Party
insolvent or bankrupt. Since the date of the last financial statements each
Borrower Party delivered to Lender, no event, act, condition or liability has
occurred or exists, which has had, or may reasonably be expected to have, a
material adverse effect upon (A) such Borrower Party's business, condition
(financial or otherwise) or operations, or (B) such Borrower Party's ability to
perform or satisfy, or Lender's ability to enforce, any of the Indebtedness.

 

4.2.4.        Litigation. There are no suits or proceedings (including
condemnation) pending or (to Borrower's knowledge, after reasonable inquiry)
threatened against or affecting any Borrower Party or the Property or involving
the validity, enforceability or priority of any of the Loan Documents. Borrower
has not received notice from any Governmental Authority alleging that any
Borrower Party or the Property is violating any Applicable Law.

 

4.2.5.        No Default. No Event of Default currently exists or would exist
after giving effect to the transactions contemplated by this Amendment.

 

5.                   MISCELLANEOUS.

 

5.1.              Effect of Amendment. The terms of this Amendment shall be
incorporated into and form a part of the Loan Agreement. Except as expressly
amended, modified and supplemented by this Amendment, the Loan Agreement shall
continue in full force and effect in accordance with its original stated terms,
all of which are hereby reaffirmed in every respect as of the Effective Date. In
the event of any irreconcilable inconsistency between the terms of this
Amendment and the terms of the Loan Agreement, the terms of this Amendment shall
control and govern, and the agreements shall be interpreted so as to carry out
and give full effect to the intent of this Amendment. All references to the Loan
Agreement appearing in any of the Loan Documents shall hereafter be deemed
references to the Loan Agreement as amended, modified and supplemented by this
Amendment.

 

5.2.              No Course of Dealing; Past Acceptance. This Amendment shall
not establish a course of dealing or be construed or relied upon as evidence of
any willingness on Lender's part to grant any future consent or amendment,
should any be requested. Lender acknowledges that Lender and its agents in the
past may have accepted, without exercising the remedies to which Lender was
entitled, payments and performance by Borrower that constituted Events of
Default under the Loan Documents. Borrower acknowledges that no such acceptance
or grace granted by Lender or its agents in the past, or Lender's agreement to
the modifications evidenced hereby, has in any manner diminished Lender's right
in the future to insist that Borrower Parties strictly comply with the terms of
the Loan Documents, as modified by the terms of this Amendment. Furthermore,
Borrower specifically acknowledges that any future grace or forgiveness of any
Events of Default shall not constitute a waiver or diminishment of any right of
Lender with respect to any future Event of Default, whether or not similar to
any Event of Default with respect to which Lender has in the past chosen, or may
in the future choose, not to exercise all of the rights and remedies granted to
it under the Loan Documents.

 



 

 

 

5.3.              Release. Borrower hereby releases, remises, acquits and
forever discharges Lender and any co-lender or loan participant, together with
their respective employees, agents, representatives, consultants, attorneys,
fiduciaries, servants, officers, directors, partners, predecessors, successors
and assigns, subsidiary corporations, parent corporations, and related corporate
divisions (all of the foregoing the "Released Parties"), from any and all
actions and causes of action, judgments, executions, suits, liens, debts,
claims, counterclaims, defenses, demands, liabilities, obligations, damages and
expenses of any and every character (collectively, "Claims"), known or unknown,
direct or indirect, at law or in equity, of whatsoever kind or nature, whether
heretofore or hereafter accruing, for or because of any matter or things done,
omitted or suffered to be done by any of the Released Parties prior to and
including the Effective Date, and in any way directly or indirectly arising out
of or in any way connected to this Amendment or the other Loan Documents, or any
of the transactions associated therewith, or the Property, including
specifically but not limited to claims of usury, lack of consideration,
fraudulent transfer and lender liability, that it now has or may hereafter have
against any Released Party, and hereby agrees to indemnify and hold harmless
Lender and each other Released Party for all Claims that any Person may bring
against any such Released Party that arise under or in connection with the Loan
Agreement based on facts existing on or before the Effective Date. THE FOREGOING
RELEASE INCLUDES ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS,
DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES ARISING
AS A RESULT OF THE NEGLIGENCE OR STRICT LIABILITY OF ONE OR MORE OF THE RELEASED
PARTIES.

 

5.4.              Ratification and Affirmation. Borrower hereby acknowledges the
terms of this Amendment and ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect.

 

5.5.              No Modification. This Amendment along with the Loan Documents
supersedes and merges all prior and contemporaneous promises and agreements. No
modification of this Amendment or any other Loan Document, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by the Parties. The Parties further
agree that the Loan Agreement, as amended by this Amendment, may not in any way
be explained or supplemented by a prior, existing or future course of dealings
between the Parties or by any prior, existing, or future performance between the
Parties pursuant to this Amendment, the Loan Agreement or otherwise.

 

5.6.              Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and will not affect the scope or
meaning of the sections of this Amendment.

 

5.7.              Applicable Law. This Amendment and the rights and obligations
of Borrower and Lender are in all respects governed by, and construed and
enforced in accordance with the Governing Law (without giving effect to its
principles of conflicts of law), except for those terms of the Security
Instruments pertaining to the creation, perfections, validity, priority or
foreclosure of the liens or security interests on the Property located within
the State, which terms will be governed by, and construed and enforced in
accordance with the laws of the State (without giving effect to its principles
of conflicts of law).

 

5.8.            Counterparts; Miscellaneous. This Amendment may be executed in
any number of counterparts with the same effect as if all signers executed the
same instrument. All counterparts of this Amendment must be construed together
and will constitute one instrument. This Amendment is a Loan Document. Time is
of the essence with respect to this Amendment. The Parties acknowledge and
confirm that each of their respective attorneys has participated or has had the
opportunity to participate jointly in the review and revision of this Amendment
and that it has not been written solely by counsel for one party. The Parties
therefore stipulate and agree that the rule of construction to the effect that
any ambiguities are to or may be resolved against the drafting Party will not
favor either Party against the other. The terms and provisions of this Amendment
are binding upon and inure to the benefit of the Parties and their successors
and assigns.

 



 

 

 

5.9.             Reimbursement of Expenses. Borrower agrees to pay or reimburse
Lender for all reasonable out-of-pocket expenses, including Attorneys' Fees,
incurred by Lender in connection with the negotiation, preparation, execution
and delivery of this Amendment and the consummation of the transactions
contemplated hereby.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective as of the Effective Date.

 



Borrower:EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation         By:
    Name: Randall W. White   Title: Chairman, President and CEO                
Lender:MIDFIRST BANK, a federally chartered savings association        By:    
Name: Marc Short   Title: Senior Vice President  

 

 

 

 



 

 

 



EXHIBIT A

 

PROMISSORY NOTE

 

(Revolving Loan)

 

$10,000,000.00  August 26, 2020

 

MidFirst Bank, a federally chartered savings association (collectively, with any
holder of this Note, "Lender") has made a loan ("Loan") to EDUCATIONAL
DEVELOPMENT CORPORATION, a Delaware corporation ("Borrower"), pursuant to a Loan
Agreement dated as of December 1, 2015 (as, from time to time, amended, modified
or restated, the "Loan Agreement"), between Lender and Borrower. All capitalized
terms used, but not otherwise defined in this Promissory Note have the meaning
assigned such capitalized terms in the Loan Agreement.

 

FOR VALUE RECEIVED, Borrower promises to pay to the order of Lender, at 501 NW
Grand Blvd. Oklahoma City, OK 73118, or at such other address as may be
specified by Lender, the principal sum of Ten Million and No/100 Dollars
($10,000,000.00), or such amounts as may be advanced under the Revolving Loan
pursuant to the terms of the Loan Agreement, in Dollars, with interest thereon
as set forth in the Loan Agreement, and to be paid in accordance with the terms
of the Loan Agreement. Borrower's obligations to Lender are governed by the Loan
Agreement.

 

1.                   All terms of the Loan Agreement are incorporated into this
Note.

 

2.                   This Note is secured, in part, by the Security Instruments.

 

3.                   This Note only evidences Borrower's obligations to Lender
under the Revolving Loan which are more specifically set forth in the Loan
Agreement.

 

4.                 This Promissory Note is issued by Borrower in replacement,
ratification and continuation of, but not in extinguishment or novation of, that
certain Promissory Note (Revolving Loan) dated August 15, 2019, payable to the
order of Lender in the stated principal amount of $15,000,000 (the "Prior
Note"). All Security Instruments securing payment of the Prior Note, and the
liens and security interests created thereby, shall continue in full force and
effect, unabated and uninterrupted, as security for payment of this Promissory
Note and the indebtedness evidenced hereby. This Note shall be construed and
enforced in accordance with the laws of the State of Oklahoma.

 

5.                   THIS NOTE IS NOT A NEGOTIABLE INSTRUMENT. THIS NOTE IS NOT
GOVERNED BY ARTICLE 3 OF THE UCC.

 

Borrower:EDUCATIONAL DEVELOPMENT CORPORATION, a Delaware corporation         By:
    Name: Randall W. White   Title: Chairman, President and CEO         



 

 

 

 

 

 



 

 

